Citation Nr: 0000990	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  99-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. A.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

REMAND

The veteran had service from September 1957 to September 
1976.  He died November 30, 1997; the appellant is his 
surviving spouse.

The veteran's death certificate states the cause of death was 
a massive pulmonary embolism due to/as a consequence of deep 
leg vein thrombus due to/as a consequence of 
paraparesis/spinal blunt trauma due to/as a consequence of a 
motor vehicle accident, identified as occurring in Vietnam 
many years earlier.  At the time of the veteran's death, 
service connection was in effect for the following: reflux 
esophagitis, post-operative with costochondritis and a 
history of a hiatal hernia, evaluated as 60 percent 
disabling; post-traumatic stress disorder (PTSD), evaluated 
as 30 percent disabling; degenerative joint disease of the 
thoracic spine, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as zero percent disabling.  
The veteran had no other adjudicated service-connected 
disabilities.  

The appellant argues that the veteran was service-connected 
for spinal disability and that as a physician has linked the 
cause of death to spinal injury, service connection for the 
cause of the veteran's death is warranted.

Available service records indicate that the veteran was 
admitted to the sick list in April 1976, with diagnoses of 
reflux esophagitis; post-operative costochondritis; 
degenerative joint disease of the thoracic spine; and left 
ear hearing loss.  The accompanying medical reports note a 
history of gastro-intestinal symptoms since in or around 
1973, but make no mention of any spinal cord injury.  

Of record is a report of a military Physical Evaluation Board 
(PEB) dated in November 1979, which indicates that the 
veteran was found unfit due to permanent disability from 
reflux esophagitis.  Other diagnoses noted at that time were 
post-operative costochondritis; left ear hearing loss; and 
degenerative joint disease of the thoracic spine.  The 
transcript of a hearing conducted in connection with the PEB 
reflects that the veteran related having injured his thoracic 
spine when he was thrown from a jeep in Vietnam.  He reported 
that he was taken to the field dispensary and put on bedrest 
for seven-to-eight days, and that he had had back problems 
intermittently since then.

In view of the veteran's lengthy service it appears that his 
complete service medical records are not on file.  Although 
some service records were received shortly after the 
veteran's placement on the military's Temporary Disability 
Retired List, it does not appear that the RO ever attempted 
to obtain additional records, to include any service medical 
records pertaining to a claimed back injury in Vietnam in 
when, according to the veteran, his jeep overturned.  Over 
the years the veteran presented somewhat conflicting stories 
as to how the jeep happened to overturn and has reported the 
event as taking place sometime in 1968 or 1969.  However, the 
Board notes that in a letter to a Senator, the veteran 
specifically stated that the date of the claimed in-service 
back injury was February 18, 1968.  

Prior to determining the well groundedness of the appellant's 
claim, VA should ensure that adequate attempts are made to 
associate the veteran's complete service medical records with 
the claims file.  See 38 U.S.C.A. § 5103 (West 1991); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should make another attempt to 
secure the veteran's complete service 
medical records through official 
channels, particularly records of any 
accidents or injuries, and treatment and 
evaluation therefor, on or about February 
18, 1968.  The RO's attempt should be 
documented in the claims file, along with 
any responses, negative or positive.

2.  If additional service records 
reflecting a back/spinal injury are 
obtained, the RO should determine whether 
the appellant's claim is well grounded, 
and, if so, obtain any indicated medical 
opinion as to whether any relationship 
existed between an in-service spinal 
injury and the fatal embolism.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


